Citation Nr: 1640173	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for left wrist carpal tunnel syndrome.  

2.  Entitlement to service connection for right wrist carpal tunnel syndrome.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1964 to June 1968, from February 1970 to December 1979, and from November 1986 to February 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Togus, Maine, which denied service connection for a bilateral wrist disorder.  The jurisdiction over the claim currently resides with the RO in Cleveland, Ohio.  

In correspondence received by VA in July 2016, the Veteran withdrew the request for a Board Videoconference hearing scheduled for August 1, 2016.  The hearing request is deemed withdrawn and the Board may proceed with adjudication.  
38 C.F.R. § 20.704 (d) (2015).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral wrist carpal tunnel syndrome. 

2.  Symptoms of bilateral wrist carpal tunnel syndrome were not chronic in service. 

3.  Symptoms of bilateral wrist carpal tunnel syndrome have not been continuous since service separation. 

4.  Bilateral wrist carpal tunnel syndrome was not manifest to a compensable degree within one year of separation from service.

5.  The Veteran's current bilateral wrist carpal tunnel syndrome is not related to active service.



CONCLUSION OF LAW

The criteria for service connection for bilateral wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In June 2008, VA issued a VCAA notice that informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The June 2008 VCAA notice was issued prior to the November 2009 rating decision; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist, the Veteran received a VA examination in September 2009.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The September 2009 VA examination report reflects that the VA examiner reviewed the record, conducted the necessary testing, and answered all relevant questions.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for bilateral wrist carpal tunnel syndrome.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Service Connection for Bilateral Wrist Carpal Tunnel Syndrome

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Carpal tunnel syndrome may be considered an organic disease of the nervous system, which is a "chronic  disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection n based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b). 

The Veteran contends that bilateral wrist carpal tunnel syndrome, manifested by numbness and tingling of the hands, was caused by overuse of the hands, which was necessitated by in-service duties that required typewriting and equipment maintenance.  Specifically, in the May 2010 notice of disagreement, the Veteran wrote that currently diagnosed bilateral wrist carpal tunnel syndrome was due to in-service assignments, which he wrote required continuous use of a typewriter and constant use of both hands in order to repair of helicopter engines and other equipment.  See May 2010 notice of disagreement.  

Initially, the Board finds that the Veteran is currently diagnosed with bilateral wrist carpal tunnel syndrome as various VA and private treatment records reflect treatment for the disorder.  Current disability is not in question. 

The Board finds that the weight of the lay and medical evidence is against a finding that symptoms of bilateral wrist carpal tunnel syndrome were "chronic" in service.  The service treatment records appear complete, and the Board finds that, under the facts of this case that include complaints or treatment of numerous other symptoms, carpal tunnel syndrome is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, and are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect the Veteran sought treatment for various disorders during service, including those involving similar anatomical locations, to include right knuckle dislocation, a right finger cyst, left knee injury, a cold, headache, an automobile accident, earache, sore throat, rash, and back injury, while there is no similar indication from the service treatment records that the Veteran ever sought treatment for right or left wrist carpal tunnel symptoms during service, to include numbness and/or tingling of the hands or wrists.  

Further, while the service treatment records indicate wrist injuries, to include a left wrist contusion in September 1975, the September 2009 VA examiner opined that such injures were unrelated to the currently diagnosed bilateral carpal tunnel syndrome.  A November 1991 service examination report, approximately three months prior to service separation, reflects the neurological system was clinically evaluated as normal, and, on the corresponding report of medical history, the Veteran specifically denied a history or current complaints of the relevant symptom of neuritis. 

The Board next finds that the weight of the lay and medical evidence demonstrates that symptoms of bilateral carpal tunnel syndrome have not been "continuous" since service separation in February 1992.  Post-service records show the Veteran has reported inconsistent histories of symptoms at different times.  A September 2009 VA treatment record reflects self-reports of right wrist carpal tunnel release surgery in 1993 with left wrist symptoms beginning in 2008.  At the September 2009 VA examination, the Veteran reported the onset of bilateral carpal tunnel wrist symptoms, to include numbness, in the late 1980s, right wrist release surgery in 1994, and left wrist release surgery in 2008.  As noted above, the Veteran did not report any right or left hand and/or wrist trouble or other right or left wrist symptoms in November 1991 report of medical history, and the neurological system was clinically evaluated as normal three months prior to service separation.  Further, a post-service private record from May 2008 reflects treatment for left wrist carpal tunnel syndrome, indicating that the Veteran was not diagnosed with left wrist carpal tunnel until some 16 years after service separation.  

The Board finds the histories that are more contemporaneous to service, and the histories given for treatment purposes, are more probative than later histories presented for compensation purposes that were made many years after service separation and after the Veteran filed the claim for service connection.  The Board further finds that the Veteran's more recent accounts of possible right and left wrist carpal tunnel syndrome symptoms during and since service to be contradictory, and to be inconsistent with, and outweighed by, more contemporaneous evidence and post-service histories of post-service onset of symptoms that were made for treatment purposes; therefore, the more recent assertions of symptoms during and since service are not credible.  As the approximate dates of onset of symptoms as reported at various times by the Veteran are inconsistent with more probative accounts, the Board cannot afford significant probative weight to such contradictory statements that go to the elements of the claim of in-service event and chronic and/or continuous symptoms.  

The contemporaneous service treatment record evidence, both medical evidence of examination and absence of complaints in the medical record, and lay histories by the Veteran, complaints by the Veteran, and lay summary of history and complaints by the Veteran at service separation, do not demonstrate the presence of right or left carpal tunnel syndrome or symptoms during service; the lay and medical evidence during service uniformly shows no evidence of chronic symptoms of right or left hand numbness or tingling during service.  This is especially relevant in the context of this case where the Veteran specifically complained of and was diagnosed with and treated for a right finger cyst and right knuckle dislocation during active service, disorders that involve a similar anatomical location as carpal tunnel syndrome symptoms would, if present.  Such contemporaneous reports of complaints and histories made for treatment purposes and made contemporaneous to service that, notably, do not include report any other right or left hand symptoms such as those now being claimed as carpal tunnel syndrome (numbness and tingling) weigh against a finding of onset of carpal tunnel symptoms during service, or suggestion that such symptoms, which did not begin during service including at service separation, would have been continuous after service separation.  For these reasons, as well as the medical opinion evidence of record that relates the current carpal tunnel symptoms to post-service onset rather than service, the Board finds that the weight of the lay and medical evidence demonstrates that the symptoms of the Veteran's current left wrist carpal tunnel syndrome were not "chronic" during service or "continuous" since service to warrant presumptive service connection on that basis, or to warrant a factual finding of either in-service or post-service symptoms until years after service. 

Similarly, for the same reasons discussed above, as well as absence of evidence of complaints, diagnosis, or treatment during the one year period after service, the Board also finds that the evidence does not show that the right or left wrist carpal tunnel syndrome manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply.  See May 2008 private treatment record (reflecting onset left wrist symptoms 16 years post-service).  

Regarding the theory of direct service connection, the September 2009 VA examiner opined that it was less likely than not that the Veteran's bilateral wrist carpal tunnel syndrome was incurred in or caused by service, to include in-service wrist injuries.  The September 2009 VA examiner reviewed the claims file and fully articulated the opinions and rationale.  In support of the opinion, the September 2009 VA examiner reasoned that service treatment records reflecting wrist injuries, to include a left wrist contusion, were acute in nature, the acute injuries did not result in the compression of the median nerve, and that, while overuse can exacerbate "already present" carpal tunnel syndrome, in this case the syndrome has an idiopathic etiology with no "definable connection" to service.  The September 2009 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale that includes a more thorough review of medical literature, and assesses the significance of in-service symptoms case-specific factual history.  

While the Veteran is competent to report symptoms of carpal tunnel syndrome he experiences at any time, under the specific facts of this case, which include no in-service median nerve injury or symptoms and no chronic or continuous symptoms, the Veteran is not competent to opine on whether there is a link between the current bilateral wrist carpal tunnel and active service or to render a competent medical opinion regarding the cause of the medically complex disorder of carpal tunnel syndrome.  See Kahana, 24 Vet. App. at 437 (ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Medical principles relating to carpal tunnel syndrome, which includes neurological involvement, are not within the realm of common lay knowledge, especially in this case where the evidence does not show any degree of overuse to cause bilateral wrist carpal tunnel syndrome during service or thereafter.  The Board concludes that the Veteran's lay statements are conclusory, inconsistent with his service duties, inconsistent with the more contemporaneous lay and medical evidence, do not show an event, injury, or disease occurred during service to which the current bilateral wrist carpal tunnel syndrome may be related.   

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral wrist carpal tunnel syndrome, both as directly incurred in service and presumptively as a chronic disease.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for left wrist carpal tunnel syndrome is denied.  

Service connection for right wrist carpal tunnel syndrome is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


